Citation Nr: 0941939	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-33 732	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cervical 
strain with degenerative disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

Notably, in the September 2006 statement of the case the RO 
apparently reopened the claim of entitlement to service 
connection for cervical strain with degenerative disc disease 
and denied it on a de novo basis.  Nonetheless, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 
1996).

The Board notes that in his substantive appeal, the Veteran 
initially requested a Travel Board hearing.  In a November 
2007 communication, the Veteran withdrew this request.  
Accordingly, the Board may proceed with consideration of the 
present appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to a claim of whether new and material evidence 
has been presented to reopen a claim for service connection, 
the Board notes that in Kent. v. Nicholson, 20 Vet. App. 1 
(2006), the Court established significant new requirements 
with respect to the content of VA's duty to assist notice 
which must be provided to a veteran who is petitioning to 
reopen a claim.  The Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  In addition, the Court held that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the regulatory notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the duty to notify requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Although the July 2005 notice letter 
advised the Veteran that he needed to submit new and material 
evidence to reopen the previously denied claim, it did not 
adequately advise him of the basis for the previous denial, 
as it merely states that his case had been denied because the 
evidence showed an acute injury to the cervical spine in 
service had resolved and there was no evidence of residual 
impairment at the time of discharge.  A review of the 
February 1997 rating decision shows that the Veteran's claim 
was also denied on the basis that his currently diagnosed 
cervical strain with degenerative disc disease had not been 
etiologically linked to his service or the in-service injury.  
Therefore, the Board finds that an adequate notice letter has 
not been provided the Veteran regarding his claim to reopen 
the previously denied claim for service connection for 
cervical strain with degenerative disc disease.  

Accordingly, the case is REMANDED for the following action:

1.  VA should send a revised notice letter 
regarding the request to reopen the claim 
for service connection for cervical strain 
with degenerative disc disease.  The 
notice letter should describe the elements 
necessary to establish service connection 
for the cervical spine disability, should 
explain the definition of new and material 
evidence, and must describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial of 
service connection for cervical strain 
with degenerative disc disease.  Kent. v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
particular, the notice must inform the 
Veteran of the element or elements missing 
that are necessary to substantiate his 
claim for service connection.

2.  Thereafter, VA should readjudicate the 
Veteran's claim.  If the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


